DETAILED ACTION
Claims 1-22 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickerson et al, US 2015/0168954 A1 (Hickerson).

Regarding Claim 1, Hickerson discloses an apparatus, comprising: a body of the apparatus; and an obstacle detection system mounted on the body of the apparatus (Hickerson – [0022], [0064] Mobile Robot), wherein the system includes: one or more light sources, to illuminate a surface to be traversed by the apparatus; a camera, to capture one or more images of the illuminated surface; and a processing device coupled with the camera and the one or more light sources, to process the captured one or more images, to detect, or cause to be detected, an obstacle disposed on the illuminated surface, based at least in part on a result of the processing of the images (Hickerson [0022] – the invention features an obstacle detector for use in a mobile robot, for example. The detector includes: at least one pulsed light source configured to project light in the path of the robot; a visual sensor for capturing images including a subset of images showing the light reflected from the floor or obstacle; a microprocessor or equivalent processing unit configured to subtract or difference pairs of images to extract the reflected light and to add or otherwise combine two or more pairs of images after subtraction to average out and suppress the background).

Regarding Claim 6, Hickerson discloses the apparatus of claim 1, wherein the camera is disposed on the body to provide a field of view (FOV) that is common for the one or more light sources and the camera, wherein the FOV comprises at least a portion of the traversed surface (Hickerson [0064], Fig2 – When the first beam 205 and/or the second beam 206 intersects an obstacle that lies within the field of view 209 of the visual sensor 202, the robot 200 can detect the obstacle).

With regard to claim 14, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 14.

With regard to claim 18, the claim limitations is a more broad claim but contains the limitations in claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 18.

With regard to claim 19, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hickerson, in view of Starr et al, US 2015/0194059 A1 (Starr).

Regarding Claim 2, Hickerson discloses the apparatus of claim 1, as outlined above.
However, Hickerson does not explicitly disclose the processing device is to provide the result of the processing of the images to an external device, to cause the external device to detect the obstacle
Starr teaches the processing device is to provide the result of the processing of the images to an external device, to cause the external device to detect the obstacle (Starr [0057] – within device 20, image database 26 can be stored by a device external to device and accessible to processor 24 via a suitable communication link).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hickerson to provide the result of the processing of the images to an external device, to cause the external device to detect the obstacle, as taught by Starr. One would be motivated as a separate device can be apart from an imaging device to monitor a scene.

Claims 3, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al, US 2018/0222382 A1 (Inoue).

Regarding Claim 3, Hickerson discloses the apparatus of claim 1, as outlined above.
However, Hickerson does not explicitly disclose wherein the one or more light sources comprise at least first, second, third, and fourth light sources disposed on the apparatus at different locations relative to the surface, wherein to illuminate the surface includes to turn on in succession the first, second, third, and fourth light sources, wherein to capture one more images includes obtaining, with the camera, corresponding first, second, third, and fourth images of the surface.
Inoue teaches the one or more light sources comprise at least first, second, third, and fourth light sources disposed on the apparatus at different locations relative to the surface, wherein to illuminate the surface includes to turn on in succession the first, second, third, and fourth light sources, wherein to capture one more images includes obtaining, with the camera, corresponding first, second, third, and fourth images of the surface (Inoue [0083] – A light emission control unit 23 performs a control operation of causing the four light source units 14 which are paired with the optical unit 17a-1 to 17a-4 to emit light beams, to project the light beams to the left side of the vehicle. As a result, the light beams can be projected in the direction in which the obstacle 2 has been detected. For example, when a pedestrian has been detected as an obstacle 2, light beams can be projected toward the pedestrian and the pedestrian can be notified of an approach of the vehicle; [0084] – the directions of emission of the light beams of the optical units 17a-1 to 17a-4 can be oriented toward the right side of the vehicle, while the directions of emission of the light beams of the optical units 17a-5 to 17a-8 can be oriented toward the left side of the vehicle in such a way as to cross the above-mentioned directions of emission, as shown by chain double-dashed lines).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hickerson to the one or more light sources comprise at least first, second, third, and fourth light sources disposed on the apparatus at different locations relative to the surface, wherein to illuminate the surface includes to turn on in succession the first, second, third, and fourth light sources, wherein to capture one more images includes obtaining, with the camera, corresponding first, second, third, and fourth images of the surface, as taught by Inoue. One would be motivated as the different lights and sensors provide different aspects of a scene.

With regard to claim 15, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 15.

With regard to claim 20, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 20.

Allowable Subject Matter
Claims 4, 5, 7-13, 16, 17, 21, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483